Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
In the documents filed on 10/04/2021: 
Claim(s) 1-4 and 11-14 were elected by applicant with traverse. 
Claim(s) 5-10 and 15-20 are drawn to a non-elected invention.
Claim(s) 1-20 is/are pending in this application.
In the following examiner’s amendment:
Claim(s) 1, and 11 have been amended by examiner’s amendment.
Claim(s) 2, 5-10, 12, and 15-20 have been canceled by examiner’s amendment.

Election/Restrictions/Reponses to Arguments
Applicant's election with traverse of claims 1-4 and 11-14 in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that due to “a high level description” of the claims the reason for the reason for restrictions was conclusory and there would be no serious search and examination burden in the absence of an election. This is not found persuasive because as was shown previously, the different species claimed by applicant were distinct from one another since each of them required an unique braking system which varied greatly in structure from one another and were non obvious. What applicant’ characterized as “a high level description” were actually the unique structures possessed by . The requirement is still deemed proper and is therefore made FINAL.
It is further noted that the point is further moot since permission to enter the following examiner’s amendment by Jeremy Spier on 1/14/2022 in which the non-elected claims are canceled. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jeremy Spier on 1/14/2022.

The application has been amended as follows: 

1. (Currently Amended) A brake-steering apparatus for controlling autonomous navigation of an electric scooter, comprising: 
at least one electric motor mounted on the electric scooter and coupled to at least one of a plurality of wheels of the electric scooter to provide driving power to enable forward momentum of the electric scooter; 

a computational module mounted on the electric scooter and in electrical communication to each of the brake pads, the computational module being adapted to receive electrical signals and compute them into corresponding braking commands to determine the mechanical braking contact, on the differential frictional basis, to generate corresponding slowing and turning of the forward momentum of the electrical scooter to provide navigational steering of the electric scooter[[.]]; and 
a platform rotatably mounted on the electric scooter for undergoing tilting clockwise and counterclockwise rotation in a transverse relationship about a fore-and-aft axis of the electric scooter, the brake pads being attached to an underside of the platform at locations displaced in opposite directions from the fore-and-aft axis and in proximity to a front pair of the wheels in order to make 1035136-0939 (84150776) mechanical braking contact with the front wheels corresponding to the tilting of the platform, the platform being coupled to the at least one electric motor and tilted by the at least one electric motor based on the braking commands received from the computational module.  

2. (Canceled)
1 [[2]], further comprising an elongated handle mounted upright on the electric scooter independent of the rotatable platform of the electric scooter.  

4. (Currently Amended) The brake-steering apparatus as recited in claim 1 [[2]], wherein the wheels on the electric scooter includes the pair of front wheels and a rear wheel located intermediately between and spaced rearwardly of the pair of front wheels.

5. (Canceled)
6. (Canceled)
7. (Canceled)
8. (Canceled)
9. (Canceled)
10. (Canceled)
11. (Currently Amended) A brake-steering apparatus for controlling autonomous navigation of an electric scooter, comprising: 
at least one electric motor mounted on an electric scooter and coupled to at least one of a plurality of wheels of the electric scooter to provide driving power to enable forward momentum of the electric scooter; 
at least a pair of brake pads mounted on the electric scooter such that each of the brake pads is adapted to make mechanical braking contact, on a differential frictional basis relative to 
at least one sensor mounted on the electric scooter and adapted to receive wireless electric signals transmitted from a remote location and generate sensor signals; 
an autonomous navigation module mounted on the electric scooter to receive the sensor signals from the sensor and in response thereto switch the electric scooter from normal mode to an autonomous navigation mode and generate steering commands; [[and]]
a computational module electrically connected to the autonomous navigation module and electrically connected to each of the brake pads, the autonomous navigation module being adapted to receive the steering commands and transform the steering commands into corresponding braking commands determining the mechanical braking contact, on the differential frictional basis, to generate corresponding slowing and turning of the forward momentum of the electrical scooter to provide navigational steering of the electric scooter[[.]]; and
 a platform rotatably mounted on the electric scooter for undergoing tilting clockwise and counterclockwise 1335136-0939 (84150776) rotation in a transverse relationship about a fore-and-aft axis of the electric scooter, the brake pads being attached to an underside of the platform at locations displaced in opposite directions from the fore-and-aft axis and in proximity to a front pair of the wheels in order to make mechanical braking contact with the front wheels corresponding to the tilting of the platform and without changing the shape of the brake pads, the platform being coupled to the at least one electric motor and tilted by the at least one electric motor based on the braking commands received from the computational module.  

12. (Canceled)
13. (Currently Amended) The brake-steering apparatus as recited in claim 11 [[12]], further comprising an elongated handle mounted upright on the electric scooter independent of the rotatable platform of the electric scooter.  

14. (Currently Amended) The brake-steering apparatus as recited in claim 11 [[12]], wherein the wheels on the electric scooter includes the pair of front wheels and a rear wheel located intermediately between and spaced rearwardly of the pair of front wheels.

	15. (Canceled)
	16. (Canceled)
	17. (Canceled)
	18. (Canceled)
	19. (Canceled)
	20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach:
 a platform rotatably mounted on the electric scooter for undergoing tilting clockwise and counterclockwise 1335136-0939 (84150776) rotation in a transverse relationship about a fore-and-aft axis of the electric scooter, the brake pads being attached to an underside of the platform at locations displaced in opposite directions from the fore-and-aft axis and in proximity to a front 

More specifically, the prior art or record does teach brake steering for a motorized scooter (See Ellis US 2011/0231052 for example). However these systems are implemented by using the existing steering systems of the vehicle capable of braking both wheels at the same time to slow down and stop the vehicle by controlling the brakes to brake only one side. The prior art does not teach braking using the rotating platform as claimed by applicant. 
Furthermore, tilt to steer/brake vehicles are known in the art (See US 7,293,622, 6,050,357, or 6,467,560 for example) however these system either have mechanical coupling to turn the front wheel in response to the tilting or sensors which detect tilting and actuate an appropriate motor to steer the wheels. They do not use braking to steer nor do they have any structure which would be consistent with applicant’s claimed platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665